Citation Nr: 1422825	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  12-08 766	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office and Educational Center in Buffalo, New York


THE ISSUE

Entitlement to basic eligibility for educational assistance under Chapter 1606, Title 10, United States Code (Montgomery GI Bill for Selected Reserve-MGIB-SR).






ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel





INTRODUCTION

The Appellant served on active duty in the Navy from August 1991 to August 1995; thereafter she had periods of service with the Navy Reserves from August 1995 to January 1997; Air Force National Guard from January 1997 to February 1998; Navy Reserve from February 1998 to March 2001; and Army Reserve from July 28, 2003 to October 7, 2004.  She reenlisted in the Navy Reserve in May 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Buffalo, New York.  Jurisdiction of the Appellant's claims file was subsequently transferred to the VA RO in Muskogee, Oklahoma.


FINDINGS OF FACT

The Appellant was discharged from the Army Reserve in May 2006, prior to the completion of her six year enlistment contract.  She resumed her reserve duty more than one year thereafter, which period of service did not continue for this second six year enlistment.


CONCLUSION OF LAW

The criteria for basic entitlement to educational assistance benefits under Chapter 1606, Title 10, United States Code, have not been met.  10 U.S.C.A. §§ 16131, 16132 (West 2002); 38 C.F.R. §§ 21.7540, 21.7550, 21.7551 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126, prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326. 

In this case, the Board decides the claim at hand on the basis that the legal criteria for basic eligibility for Chapter 1606 educational assistance benefits have not been met.  The VA General Counsel has held that the notice and duty to assist provisions of the VCAA are inapplicable where, as here, undisputed facts render a claimant ineligible for the benefit claimed and further factual development could not lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004). 

The Montgomery GI Bill Selected Reserve (Chapter 1606, of Title 10, United States Code) is an educational assistance program for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard.  The Reserve components determine eligibility for the program.  38 C.F.R. § 21.7540(a).  VA makes the payments for the program.  38 C.F.R. §§ 21.7520, 21.7540.

To be eligible for GI Bill Selected Reserve education benefits, a reservist (1) shall (i) enlist, reenlist, or extend an enlistment as a Reserve for service in the Selected Reserve so that the total period of obligated service is at least six years from the date of such enlistment, reenlistment, or extension; or (ii) be appointed as, or be serving as, a Reserve officer and agree to serve in the Selected Reserve for a period of not less than six years in addition to any other period of obligated service in the Selected Reserve to which the person may be subject; (2) must complete his or her initial period of active duty for training; (3) must be participating satisfactorily in the Selected Reserve; and (4) must not have elected to have his or her service in the Selected Reserve credited toward establishing eligibility to benefits provided under 38 U.S.C. chapter 30; and (5) must have the requirements for a secondary school diploma (or an equivalency certificate) before applying for educational assistance. 38 C.F.R. § 21.7540(a).

If a reservist is serving in the Selected Reserve, but does not have a six year contract, he/she does not have a basic eligibility date.  The basic eligibility date is the date on which service commences for the contracted six year period.  Except as otherwise provided, for a reservist, who became eligible for educational assistance after September 30, 1992, a reservist's period of eligibility expires effective the earlier of the following dates: (1) the last day of the 14-year period beginning on the date the reservist becomes eligible for educational assistance; or (2) the date of separation from the Selected Reserve.  38 C.F.R. § 21.7550(a). 

However, if a reservist leaves the Selective Reserves, the reservist may still have the full 14 years to use his/her benefits if he/she is discharged from the Selected Reserve because of a disability that was not the result of misconduct or the reservist's unit was inactivated during the period from October 1, 1991, through December 31, 2001.  38 C.F.R. § 21.7550(d), (e). 

An individual's eligibility may be resumed after Reserve duty status ends if the individual returns to the Selected Reserve within one year.  38 U.S.C.A. § 3012.

A period of eligibility may also be extended if the individual applies for an extension within a prescribed time period, and the individual was prevented from initiating or completing a program of education within the applicable time period, due to a physical or mental disability not the result of the reservist's own willful misconduct, and which was incurred in or aggravated by service in the Selected Reserve.  38 C.F.R. § 21.7551(a).

Congress passed legislation in 1996 (Section 16131(i) of Title 10, United States Code) that authorizes the payment of "Kicker" benefits by the Selected Reserve components to persons entering those components.  The Kicker can be paid to recipients of Chapter 1606 benefits or to recipients of Chapter 30 benefits, as an addition to any other benefit to which the individual is entitled.  The individual Selected Reserve components determine eligibility to the Kicker.  To be eligible for the Chapter 1606 Kicker, the claimant must meet the eligibility requirements for the basic Chapter 1606 program.  However, because eligibility for the Kicker is based on either job position or unit membership, that eligibility can terminate without basic Chapter 1606 eligibility terminating.  Kicker benefits can only be paid in conjunction with basic benefits.  Therefore, when basic eligibility terminates, Kicker eligibility terminates also. 

The AOJ received the Appellant's application for educational benefits in October 2011.  

In November 2011 the AOJ received DD Form 2384-1 ("Notice of Basic Eligibility" (NOBE)).  The report shows that she entered Chapter 30 Selected Reserve on January 1997 and was released on December 31, 1999.  The report lists her eligibility for the following periods: December 3, 1996, not eligible, no contract; February 26, 1998, not eligible no contract; July 28, 2003 eligible, initial period of service; October 7, 2004 discharged; and May 13, 2011; eligible initial period of service.  

A December 2, 2011 letter from the Muskogee RO, acknowledged that a letter had been sent to the Appellant describing entitlement to MGIB-SR that expired on July 28, 2017.  The letter noted that Public Law 110-252 eliminated the 14-year period of eligibility for individuals in Selected Reserve benefits and that generally the correct ending dates is the date she leaves the Selected Reserve. 

In error, on December 8, 2011, the VA issued a Certificate of Eligibility (COE) for 36 months of MGIB-SR benefits.  

On December 14, 2011, the AOJ issued a letter notifying her of the denial of MGIB-SR.  This was based on DoD's records that reflect that she left the Selected Reserve on October 7, 2004 and did not re-affiliate within a year.  

Another letter dated December 14, 2011, notified her that she was no longer eligible to receive VA education benefits under the Montgomery GI Bill: Active Duty Program (Chapter 30) after August 12, 2005. 

The Appellant does not dispute that she was discharged from the Selected Reserve in October 2004.  She also does not dispute that she did not reenlist in the Selected Reserve until years later.  She maintains that she should be eligible for Chapter 1606 benefits because she had to prematurely end her contract with the Army Reserve due to hardship.  Her brother had leukemia and since she was a blood stem match for him, she was required to travel extensively, in case he needed a blood transfer.  Furthermore, at the time she ended her contract with the Army Reserve, she was not informed that this would negatively affect her benefits.   

The record shows that the Veteran's period of eligibility began on July 28, 2003 and she was released from the Reserves on October 7, 2004, which is several years short of what would qualify for the full six year term.  Moreover, she did not resume reserve duty in any capacity for more than a full-year thereafter, until 2011.  Consequently, the benefits under Chapter 1606 accruing out of the initial enlistment are no longer applicable.  

The Appellant has proffered reasons and documentation showing that her Reserve Commander in August 2004 recommended a hardship discharge due to the possibility of her donating blood stem cells in the treatment of her brother as well as a July 2004 letter from the Seattle Cancer Care Alliance indicating that she may be called on to donate blood stem cells to her brother.  While acknowledging her personal reasons for leaving the Select Reserves, the Board may not grant benefits on an equitable basis.  See 38 USCA §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  To the contrary, VA is charged with administering the law as it is written, and, in the instant case, the governing legal criteria specifically exclude an award of benefits absent the establishment of eligibility by the service department.  The Board reiterates that the service department in this case determined that the Appellant is not eligible, and VA has no authority to overturn this determination.  See 10 U.S.C.A. § 16132; 38 C.F.R. §§ 21.1034, 21.7540(a). 

The Appellant was not entitled to an extension of the delimiting period for her eligibility unless she filed for an extension within the applicable time period and was prevented from utilizing her benefits within the prescribed time period due to a physical or mental disability.  38 C.F.R. § 21.7551.  The Appellant did not file for such an extension or make a showing of qualifying mental or physical disability.  Further, there is no evidence that the Appellant served on active duty during the Persian Gulf War as to justify a period of extension for Persian Gulf War duty. 

Moreover in regard to the Appellant's contention that she was not properly informed that she would lose her eligibility; even if she was not informed or was misinformed regarding VA benefits, the Board cannot grant this claim on that basis.  The VA does not have control over any actions taken or not taken by the service departments.  The Board is bound by the DoD's determination regarding whether the basic eligibility requirements for the benefit sought were met.  See 38 C.F.R. § 21.7540(a).  Petitions for adjustment of eligibility dates should be made directly to DoD. 

Accordingly, the claim for Chapter 1606 educational assistance must be denied.  Where, as here, the law and not the evidence is dispositive, the claim should be denied because of the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for educational assistance under Chapter 1606, Title 10, United States Code is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


